Weltner, Justice,
dissenting.
OCGA § 32-3-7 (a) provides:
Upon the filing of the declaration of taking . . . title to the property in fee simple absolute . . . shall vest in the condemnor; the land shall be deemed to be condemned and taken for the use of the condemnor. . . .
I do not understand how this provision can be interpreted in any manner other than as synonymous with “acquire.”
I am authorized to state that Justice Sears-Collins joins in this dissent.
*344Decided June 11, 1992
Reconsideration denied July 16, 1992.
H. Edward Marks, Jr., for appellant.
Michael J. Bowers, Attorney General, George P. Shingler, Senior Assistant Attorney General, Cathy A. Cox-Brakefield, Assistant Attorney General, C. Latain Kell, Staff Attorney, for appellee.